DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 11/06/2020 has been received and placed of record.  Accordingly, claims 8, 9 and 11 have been cancelled and claims 1-7, 10 and 12-23 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13-15 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of ““but could be separated by a 15 kHz region" recited in claim 2, line 5 is vague and indefinite because it is not a positive limitation, i.e. unclear of whether the limitation to be included in the claim. Similar problems exist for the same limitation recited in claims 3, 4 and 13-15.
The recitation of “An exemplary” recited in claim 23, line 1 is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (Document entitled: "Proposals on definitions of in-band, guard band and stand-alone operations when NB-loT is located within NR channel bandwidth"; art cited by applicant) in view of Ng (EP 3261272; art cited by applicant).
Regarding independent claim 1, Nokia teaches a method, comprising: a base station (inherently in Nokia as it discusses NB-loT and NR transmission, which occurs between BSs and UEs) which supports narrow band internet of things signals and new radio signals (Section 2: “NB-loT operation in NA in-band"), the base station being configured to support multiple carriers (Section 2: "NB-IoT operation in NR in-band") and to support operation within a RF bandwidth, BW (Section 2: "NR transmission bandwidth"), wherein for NB-loT operation in NR in-band (Section 2: "NB-loT operation in NR in-band"), a NB-loT signal (Section 2: "NB-loT operation in NR in-band") is placed as a resource block, RB (Section 2: "NB-loT RB(s)”), within a NR transmission BW configuration (Section 2: "NF transmission bandwidth configuration") plus 15 kHz at an edge but not within the NR minimum guard band, GB (Section 2: "NR minimum guard band GBChannel”; Section 2: "NB-loT operation in NR in-band: NB-IoT is operating in-band when it is located within a NR transmission bandwidth configuration plus 15 kHz at each edge but not within the NR minimum guard band GBChannel”). Nokia fails to teach compliance testing of a base station supporting the NB-loT operation in NR in-band, especially, generating a test configuration of wireless signals for testing the BS, for compliance with one or more criteria, wherein the test configuration comprises: a NB-loT test signal placed as an outermost carrier at one or both edges of the RF BW but not within the NR minimum GB, wherein for NB-loT operation in NR in-band, the NB-IoT test signal is placed as an outermost RB within the NR transmission BW configuration plus 15 kHz at an edge but not within the NR minimum GB; and one or more further test signals, comprising NR signals, in the RF BW; and the BS further transmits the test configuration of wireless signals. However, Ng, from the same field of endeavor, teaches compliance testing of base stations, namely in the field of NB-loT in-band operation, and especially, generating a test configurations for a NB-loT BS with the NB-loT carrier being placed as the outermost carrier at one or both edges the BS RF BW, wherein one of the test configurations comprises one powered boosted in-band NB-loT PRB (physical resource block) being placed at one edge of the BS RF BW, while one powered boosted in-band NB-loT E-UTRA is placed at the other edge of the BS RF BW ([0046], [0052] and [0053] and Figure 1). Ng further teaches sending in addition to the NB loT test signal a wider band test signal, generally a PRB of one of the carriers supported by the base station (E-UTRA carrier) either at the other edge or adjacent to the test signal or towards the center of the RF BW depending on the testing algorithm ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nokia by employing the teachings as taught by Ng, namely using a test configuration wherein the NB-loT test signal is placed as an outermost RB within the available transmission BW for NB-loT, i.e. the NR transmission BW configuration plus 15 kHz at an edge but not within the NR minimum GB, as well as one or more further test signals, comprising NR signals, in the RF BW, so as to perform compliance testing of a base station supporting the NB-loT operation in NR in-band as described in Nokia.
Regarding independent claims 12 and 23, the claim is a corresponding apparatus claims and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
	Regarding dependent claim 22, Nokia as modified by Ng further teaches test equipment configured to determine whether the base station meets the one or more criteria based on the generated and transmitted test configuration of wireless signals. See [0047].

	Allowable Subject Matter
Claims 2-4 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5-7, 10 and 16-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Ko et al (US 2019/0200202), Hwang et al (US 2019/0246371), Thangarasa et al (US 2019/0387409) and Wang et al (US 2021/0227543) are cited because they are pertinent to the method and apparatus for testing BS that supports New Radio and NB-IoT signals. However, none of the cited references teaches or suggests the further arrangements as recited in the dependent claims 2-7, 10 and 13-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636